722 N.W.2d 659 (2006)
Kenneth PAGE, Jr., Personal Representative of the Estates of Kenneth Page, Sr., and Charlenea Page, and Jane Easely, Personal Representative of the Estate of Ruthie Mae Lathan, Plaintiffs-Appellees,
v.
Benjamin Dale BIDWELL, Defendant, and
Wayne County Road Commission, Defendant-Appellant.
Docket No. 128026. COA No. 249224.
Supreme Court of Michigan.
October 27, 2006.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.